      Case: 3:20-cv-00224-NBB-RP Doc #: 90 Filed: 03/26/21 1 of 3 PageID #: 2253




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


JOHN RASH                                                                         PLAINTIFF


VS.                                          CIVIL ACTION NO.: 3:20-CV-224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI                                                  DEFENDANT




   DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE PLAINTIFF’S
  EXHIBITS 45 THROUGH 48 FROM PLAINTIFF’S RESPONSE TO DEFENDANT’S
                  MOTION FOR SUMMARY JUDGMENT



       COMES NOW, Lafayette County, Mississippi, the Defendant in the above-styled and

numbered cause, by and through its counsel, and files its Reply in Support of its Motion to Strike

Exhibits 45 through 48 from the Plaintiff’s Response in Opposition to Defendant’s Motion for

Summary Judgment, and would state as follows:

                                                1.

       The Defendant disagrees that the Plaintiff is excused from the discovery and affirmative

disclosure requirements of Rule 26 because the exhibits at issue are “publicly” or “equally”

available. Obviously, Rule 26 requires the affirmative disclosure of all documents which a party

intends to introduce in evidence in support of their claims or defenses. The Plaintiff did not

disclose or produce in discovery exhibits 45 through 48 to his Response to the Defendant’s

Motion for Summary Judgment. The failure to disclose warrants their exclusion from the

summary judgment record. See Cooper v. Meritor, Inc. 2020 U.S. Dist. LEXIS 177297 (N.D.

Miss. 2020) (even if a document is publicly available or in opposing party’s possession, a party
     Case: 3:20-cv-00224-NBB-RP Doc #: 90 Filed: 03/26/21 2 of 3 PageID #: 2254




must still disclose it to provide notice of evidence central to its claim or defense); see also

Martino v. Kiewit N.M. Corp., 600 F. App’x 908, 911 (5th Cir. 2015).



                                                 2.

       Accordingly, the Defendant respectfully requests that Exhibits 45 through 48 to the

Plaintiff’s Response in Opposition to the Defendant’s Motion for Summary Judgment be stricken

from the summary judgment record and that the Plaintiff be precluded from introducing or

referring to these exhibits as to any further proceeding in this cause.



       THIS, the 25th day of March, 2021.

                                                      Respectfully submitted,

                                                      CLAYTON O'DONNELL PLLC
                                                      1403 VAN BUREN AVENUE, SUITE 103
                                                      P.O. Drawer 676
                                                      Oxford, MS 38655
                                                      Telephone: (662) 234-0900



                                                      /s/ David D. O’Donnell
                                                      DAVID D. O'DONNELL, MSB #3912
                                                      Attorney for Lafayette County, Ms.,
                                                      Defendant
                                                      dodonnell@claytonodonnell.com




                                                                                             2
     Case: 3:20-cv-00224-NBB-RP Doc #: 90 Filed: 03/26/21 3 of 3 PageID #: 2255




                                   CERTIFICATE OF SERVICE
        I, David D. O’Donnell, hereby certify that I electronically filed the foregoing with the
Clerk of the Court using the ECF system which sent notification of such filing to all counsel of
record.
       This the 25th day of March, 2021.

                                            /s/ David D. O'Donnell
                                            DAVID D. O'DONNELL, MSB# 3912
                                            dodonnell@claytonodonnell.com




                                                                                              3
